DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of species C in the reply filed on 2/3/2022 is acknowledged.
Claims 27-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/3/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-22, 24-26, 39 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US Pub. No. 2015/0338065).
As to claim 21, Wang teaches apparatus comprising: an array of multiple light emitting elements (#200 in Fig. 4 and in ¶ [0044]) arranged so as to emit array output light (rays shown); one or more optical elements (#600 in Fig. 4 and in ¶ [0054]) arranged so as to direct at least a portion of the array output light to illuminate a scene or a region of the scene (capable of performing this function, see also rays shown); and one or more optical diffusers (#500 in Fig. 4 
As to claim 22, Wang teaches (i) the light emitting elements of the array being separated from one another by trenches filled with non-transparent material or with walls (#800 in Fig. 4 and in ¶ [0063]), and (ii) the one or more optical diffusers being arranged so as to reduce or eliminate appearance in the illuminated scene or region of an image, formed by the one or more optical elements, of the trenches (“effectively scatter light rays” in ¶ [0051]).  
As to claim 24, Wang teaches a layer of transparent material positioned in the light path between the array of light emitting elements and the one or more optical diffusers (#300 formed directly on #200 in Fig. 4 and in ¶ [0048]).  
As to claim 25, Wang teaches one or more optical diffusers including a continuous layer of optical diffuser material extending across multiple light emitting elements of the array (#500 extending across the device in Fig. 4).  
As to claim 26, Wang teaches the continuous layer of optical diffuser material being substantially flat (Fig. 4, #500 formed as a coating on top of part of #300 in ¶ [0052]). 
As to claim 39, Wang teaches one or more wavelength converter structures (#400 in Fig. 4 and in ¶ [0046]) positioned in the light path between multiple light emitting elements of the array and the one or more optical diffusers.  
As to claim 40, Wang teaches one or more optical elements including (i) one or more apertures arranged so as to guide array output light incident on the one or more apertures, or (ii) one or more lenses (either the prism’s taken to have a lens effect, or the additional optical elements of convex lenses near #400 in Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2015/0338065) in view of Oyaizu et al. (US Pub. No. 2010/0096965 A1).
As to claim 23, Wang is silent about surface roughness of one or more surfaces of the one or more optical diffusers, that face away from the light emitting elements of the array, being between 10 nanometers and 200 micrometers.  
However, in the same field or endeavor Oyaizu teaches an outer surface which also serves to conceal the emitters of the backlight by having a rough surface. Oyaizu teaches this roughness to be between 10 nanometers and 200 micrometers (0.3 to 150 micrometers in ¶ [0058]-[0059]).
It would have been obvious to one of ordinary skill to make the rough surface of Wang to have a roughness taught by Oyaizu in order to create a surface which conceals the inner parts of the light emitting device.
  
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2015/0338065) in view of Van Der Sijde et al. (US Pub. No. 2018/0129121 A1) included in the IDS.

While it is the Examiner’s position that this is fundamental structure included in LEDs, Van Der Sijde makes it clear that generally LED emitters have an n-doped and a p-doped layer sandwiching an active emitter layer (¶ [0024]). It would have been obvious to one of ordinary skill in the art to include these layers in the LED of Wang in order to create an LED capable of emitting light.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875